NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


DENNIS MERRILL DEAL,                     )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D16-5548
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed March 21, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Rachael E. Bushey of O'Brian Hatfield,
P.A., Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Elba Caridad Martin,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.



KHOUZAM, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.